The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal taken by Desalives Deceux, from a decide of the district court sitting in the parish of Point Coupée, appointing him administrator of the succession of Valery Decoux.
The party cannot appeal from a decree in his own favor, when its effect could be avoided by his refusal to accept the appointment.
The party applying for the administration, in the district court, was cited as the appellee, but he has filed no answer in this court, on which alone he can ask a change in the judgment. Code of Practice, 888. Succession of Hilligsberg, 1st Ann. 340.
The briefs of argument filed by counsel we have held not to be answers on the appeal, which the Code of Practice requires the appellee to file when a change merely in the judgment in his favor is sought.
The case turned in the court below on the propriety of -having an administration on the succession of Valery Decoux. The appellee could have appealed from the decision of the district court, or, in his answer, llave brought before the court the matters adjudicated upon in the district court. But having done neither, and considering the appellant is not the proper party to question the validity of the judgment in his own favor, we think it proper to leave matters in statu quo.
The appeal is therefore dismissed, at the cost of the appellant.